DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 19 February 2021, with respect to the rejection of claim 1, 4-6 and 10 under 35 U.S.C. § 102 in view of Zhang have been fully considered and are persuasive. Applicant has amended the claims to further include that the particulate material or dust is capable of being suspended in dry air by wind action or human activities. As Zhang was drawn to oil compositions they are not considered to be suspendable in air. Accordingly, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Falkenberg and Zhang.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4-6, 10, 50, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Falkenberg et al. (US Patent #9,068,106, hereinafter referred to as “Falkenberg”) in view of Zhang et al (US 2016/0017213, hereinafter referred to as “Zhang”).
As to Claim 1: Falkenberg teaches a method for treating the surface of a dust or other suspendable particulate to be suppressed (Abstract). Falkenberg teaches that the method comprising applying a composition comprising an oil and a binder (Abstract), wherein the oil can be a synthetic fluid such as Shell Risella X 420 which is a GtL white oil (i.e., a synthetic oil) (Col. 4, Lines 16-22). Falkenberg further teaches that the composition further includes a binder (Col. 6, Lines 49-62). Additionally, Falkenberg teaches that the considered safe and reduces the generation of airborne particulate matter (Col. 2, Lines 4-10).
Falkenberg does not teach that the binder is an amine containing polysiloxane.
However, Zhang teaches a method of rendering the surface of a particulate hydrophobic by mixing a particulate with an aqueous liquid and a hydrophobizing agent (Abstract). Zhang further teaches that the hydrophobizing agent can be a cationic polysiloxane such as an amine derivative [0042]. Zhang and Falkenberg are analogous art in that they are from the same field of endeavor, namely coating particulates with a hydrophobic coating. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the cationic polysiloxane of Zhang as the binder of Falkenberg because Zhang teaches that the amine polysiloxane renders the surface of the particulate hydrophobic and help the particulates agglomerate [0015 
As to Claim 4: Falkenberg and Zhang render obvious the method of Claim 1 (supra). Zhang further teaches that the polysiloxane can be a primary, secondary, tertiary, or quaternary amine [0042].
As to Claim 5: Falkenberg and Zhang render obvious the method of claim 4 (supra). Zhang further teaches that the cationic groups (i.e., the amine groups) can be present in the middle of the molecule [0042].
As to Claim 6: Falkenberg and Zhang render obvious the method of claim 4 (supra). Zhang further teaches that the cationic groups (i.e., the amine groups) can be present at the ends of the molecule [0042].
	As to Claim 10: Falkenberg and Zhang render obvious the method of claim 1 (supra). Falkenberg further teaches that the hydrophobizing agent is applied to soil for recreational paths (i.e., the substrate) therefore it is considered to be bound to the substrate (Col. 2, Lines 12-24).
	As to Claim 50: Falkenberg and Zhang render obvious the method of claim 1 (supra). Falkenberg further teaches that the hydrophobizing agent is applied to soil for recreational paths (i.e., the substrate).
	As to Claim 51: Falkenberg and Zhang render obvious the method of claim 1 (supra). 

Falkenberg further teaches that the composition can consist only of the oil and the binder (Col. 7, Lines 65-67) and that the composition can contain 95-99 wt% of the oil (Col. 3, Lines 38-43) and 1-5 wt% of the binder (Col. 55-63). At the time of filing it would have been obvious to a person having ordinary skill to select from within the ranges of Falkenberg including 2 wt% to about 4 wt% of the hydrophobizing agent and about 96 wt% to about 98 wt% of the oil because Falkenberg teaches these are useful ranges for these components ((Col. 3, Lines 38-43) (Col. 7, Lines 65-67))

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew J. Oyer/Primary Examiner, Art Unit 1767